March 06, 2009


Mr. Jim Hund
Hund, Krier, Wilkerson & Wright
P. O. Box 54390
Lubbock, TX 79453-4390
Mr. John Smithee
Templeton Smithee Hayes Heinrich & Russell, L.L.P.
P.O. Box 15010
Amarillo, TX 79105-5010

RE:   Case Number:  07-0522
      Court of Appeals Number:  07-05-00456-CV
      Trial Court Number:  2003-522,183

Style:      BENNY P. PHILLIPS, M.D.
      v.
      DALE BRAMLETT, INDIVIDUALLY AND AS INDEPENDENT ADMINISTRATOR OF THE
      ESTATE OF VICKI BRAMLETT, DECEASED, SHANE FULLER AND MICHAEL FULLER

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Peggy Culp |
|   |Ms. Barbara    |
|   |Sucsy          |